Name: Commission Regulation (EEC) No 3291/84 of 23 November 1984 amending for the fifth time Regulation (EEC) No 1371/84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 307/38 Official Journal of the European Communities 24. 11 . 84 COMMISSION REGULATION (EEC) No 3291/84 of 23 November 1984 amending for the fifth time Regulation (EEC) No 1371 /84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regula ­ tion (EEC) No 804/68 in the milk and milk products sector several Member States, authority should be given for a further postponement of the first collection of the levy ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Article 15 ( 1 ) (c) of Regulation (EEC) No 1371 /84 is hereby replaced by the following : '(c) Member States other than Italy and Greece are hereby authorized to collect 50 % of the levy payable in respect of the first two quarters of its application within a 75-day period after 30 September 1984 and to collect the remainder within a 45-day period after the end of the first 12-month period.' Article 2 This Regulation shall enter into force on 24 November 1984. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 5c (7) thereof, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the appli ­ cation of the levy referred to in Article 5c of Regula ­ tion (EEC) No 804/68 in the milk and milk products sector (3), as last amended by Regulation (EEC) No 1557/84, and in particular Article 13 thereof, Whereas Commission Regulation (EEC) No 1371 /84 (4), as last amended by Regulation (EEC) No 3201 /84 (*), laid down detailed rules for the application of the additional levy ; Whereas Article 15 ( 1 ) of Regulation (EEC) No 1371 /84 lays down that the first collection of the addi ­ tional levy must take place within 55 days of the end of the second quarter ; whereas, in view of the difficul ­ ties of an administrative nature being encountered in This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 November 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 150, 6 . 6 . 1984, p. 6 . O OJ No L 90 , 1 . 4 . 1984, p. 13 . (4) OJ No L 132, 18 . 5 . 1984, p. 11 . H OJ No L 299, 17 . 11 . 1984, p. 25 .